Title: From Thomas Jefferson to Mary Randolph Lewis, 10 January 1790
From: Jefferson, Thomas
To: Lewis, Mary Randolph



Dear Aunt
Monticello Jan. 10. 1790.

I am much obliged to you for your kind offer of the bed; and would avail myself of it as freely if I had occasion, but the goodness of my neighbors with some little provision of our own has placed us at our ease as to that article. I accept with due sensibility your friendly congratulations on my return, and it would be the wish of my heart that it were to remain here, where all my affections are. But that not being as yet my destiny, I shall go again with the hope that neither my absence will be so long nor your time so short but that we shall meet again and again. Neither your health nor age admit reasonable doubts on your part. I shall certainly do  myself the pleasure of seeing you at Buck-island before my departure, together with my daughters, who join me in assurances of esteem for you, and am Dear Aunt yours affectionately,

Th: Jefferson

